Citation Nr: 9925076	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

The Board construes the issue to be: Whether the appellant's 
appeal of a decision denying apportionment of the veteran's 
improved disability pension benefits on behalf of [redacted] and 
[redacted], while each qualified as a "child" of the veteran, 
was timely perfected.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974 and from December 13, 1976 to December 30, 
1976.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1994 Special Apportionment decision of 
the North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefit.  The appellant, the veteran's former spouse, filed a 
timely notice of disagreement in August 1994.  Following 
additional development, the denial was confirmed and 
continued by Special Apportionment decision issued in 
December 1994.  The appellant was issued a statement of the 
case (SOC) on December 10, 1994.  The RO received her 
substantive appeal on March 9, 1995.  

The Board remanded this case to the RO in August 1997 in 
order to schedule the appellant for a hearing before a Member 
of the Board at the local VARO.  The appellant thereafter 
presented testimony at a hearing held by the undersigned at 
the local VARO on May 20, 1999.  A transcript of that hearing 
has been associated with the record on appeal.


REMAND

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has jurisdiction to determine its jurisdiction over a case.  
See Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

Initially, the Board notes that in a case concerning 
apportionment of benefits, the provisions of 38 U.S.C.A. § 
7105A (West 1991) regarding simultaneously contested claims 
apply.  Appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991).  In the case of a simultaneously contested 
claim, to be timely, a notice of disagreement from the person 
or persons adversely affected must be filed within 60 days 
from the date of mailing of the notification of the 
determination to him or her; otherwise, that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether a notice of 
disagreement has been timely filed.  38 U.S.C.A. § 7105A(a) 
(West 1991); 38 C.F.R. § 20.501(a) (1998).

In addition, A substantive appeal must be filed within 30 
days from the date of mailing of the SOC.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105A(b) (West 1991); 
38 C.F.R. § 20.501(b) (1998).

An extension of the 30-day period to file a substantive 
appeal in simultaneously contested claims may be granted if 
good cause is shown.  In granting an extension, consideration 
will be given to the interests of the other parties involved.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105A(b) (West 1991); 38 
C.F.R. § 20.503 (1998).  The request for extension must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the appellant submitted a timely notice of 
disagreement as to the apportionment denial, and was issued a 
statement of the case, with carbon copy to her accredited 
representative at  that time, on December 10, 1994.  However, 
the RO received the appellant's substantive appeal on March 
9, 1995, well after the applicable 30-day delimiting period 
in simultaneously contested claims.  Although the appellant 
submitted additional evidence, in the form of her May 1999 
hearing testimony, the Board observes that 38 C.F.R. § 20.304 
(1998) specifically precludes the receipt of additional 
evidence from extending the time allowed for filing a 
substantive appeal.  Additionally, there is no evidence 
presented that the appellant had filed a formal request for a 
time extension prior to the expiration of the time limit for 
filing the substantive appeal.  Therefore, in accordance with 
the Court's findings in Roy, supra, the March 1995 
substantive appeal was not timely, and the Board has no 
jurisdiction over the issue which was developed and certified 
on appeal; that is, whether the appellant is entitled to 
apportionment of the veteran's improved disability pension 
benefits on behalf of her daughters.

Notwithstanding, the Board notes that the appellant has not 
been informed of her apparent failure to timely perfect an 
appeal as to the issue certified on appeal and of the Board's 
lack of jurisdiction over the matter.  Therefore, in order to 
accord the appellant every equitable consideration, the Board 
has re-characterized the issue on appeal and is remanding 
this case to the RO so that the appellant may be provided 
with a SOC regarding the timeliness issue and an opportunity 
to present argument and evidence which would tend to show 
that her appeal was, in fact, timely filed and perfected.  
See Marsh v. West, 11 Vet. App. 468, 470 (1998) (citations 
omitted) (the Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights that belong to the appellant).

Thus, to ensure that VA has afforded the appellant due 
process, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be furnished a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the evidence pertinent to the 
timeliness of her substantive appeal as 
to the August 1994 Special Apportionment 
Decision, as well as the laws and 
regulations governing perfection of 
appeals in simultaneously contested 
claims.  This document should include 
detailed reasons and bases for the 
decisions reached.  The appellant should 
then be given an appropriate opportunity 
to present argument and additional 
evidence regarding this matter.

2.  The appellant must be informed that 
whether the appeal from the August 1994 
Special Apportionment Decision was timely 
filed, is a separate issue and, thus, a 
substantive appeal, VA Form 9, Appeal to 
the Board must be filed in a timely 
manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the appellant or the veteran 
until they receive further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

